                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

RONALD SEAWOOD,


                          Petitioner,                 Case No. 2:17-cv-12367
                                                       Hon. Paul D. Borman
v.

J.A. TERRIS,

                     Respondent.
___________________________________/

     OPINION AND ORDER DENYING MOTION TO ALTER OR AMEND
                      JUDGMENT (ECF #10)

       Federal prisoner Ronald Seawood, (“Petitioner”), currently confined at the

Federal Correctional Institution in Milan, Michigan, brought this action under 28

U.S.C. § 2241. Petitioner was convicted in 1997 in the United States District Court for

the Northern District of Indiana of conspiracy to commit carjacking, 18 U.S.C. § 371,

carjacking, 18 U.S.C. § 2119, and use of a firearm in relation to a crime of violence,

18 U.S.C. § 924(c). Petitioner claimed in his petition that his 327 month sentence was

enhanced in violation of Jones v. United States, 526 U.S. 227 (1999). The Court

denied the petition because Petitioner failed to demonstrate that his remedy under 28

U.S.C. § 2255 was inadequate or ineffective. (ECF #8.) Presently before the Court is

Petitioner’s Motion to Alter or Amend a Judgment under Rule 59(e). (ECF #10.)

       A motion brought under Rule 59(e) may be properly analyzed as a motion for
reconsideration pursuant to Local Rule 7.1 of the Eastern District of Michigan. Hence

v. Smith, 49 F. Supp. 2d 547, 550 (E.D. Mich. 1999). Rule 7.1(h) requires the movant

to demonstrate a palpable defect by which the Court and the parties have been misled

and show that a different disposition of the case must result from a correction thereof.

A palpable defect is a defect that is obvious, clear, unmistakable, manifest, or plain.

Witzke v. Hiller, 972 F. Supp. 426, 427 (E.D. Mich. 1997).

       Relying on Martinez v. Ryan, 566 U.S. 1 (2012), Petitioner argues that his

failure to raise his Jones claim during his § 2255 proceeding was the fault of his post-

conviction review counsel. In Abdur-Rahiim v. Holland, No. 15-5297, 2016 U.S.

App. LEXIS 13207, at *3 (6th Cir. Jan. 12, 2016), cert. den’d, 136 S. Ct. 2040 (2016),

however, the Sixth Circuit held that Martinez dealt “solely with the procedural default

of ineffective-assistance-of-counsel claims in state habeas corpus proceedings; [it has]

no bearing whatever on the § 2255(e) savings clause.” Petitioner has therefore failed

to demonstrate a palpable defect by which the Court was misled. Accordingly, the

Motion to Alter or Amend a Judgment is DENIED.

IT IS SO ORDERED.

                                        s/Paul D. Borman
                                        PAUL D. BORMAN
                                        UNITED STATES DISTRICT JUDGE

Dated: February 11, 2019


                                           2
